Citation Nr: 0926035	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  99-07 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for residuals of a right 
wrist fracture, currently rated at 10 percent. 



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney



ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1971 to May 1973. 

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 1999 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Detroit, Michigan, which denied the benefits 
sought on appeal.  

In March 2006, the Board issued a decision which denied an 
increased rating for a right wrist disability and found that 
the requirements for a timely Notice of Disagreement with 
respect to the February 1999 rating decision denying service 
connection for post-traumatic stress disorder had not been 
met.  The Veteran appealed only the issue of an increased 
rating for the right wrist disability to the United States 
Court of Appeals for Veterans Claims (Court). 

In an Order dated in March 2008 the Court granted a Joint 
Motion for Remand filed with the Court and partially vacated 
the March 2006 Board decision.  The Court returned the issue 
to the Board for compliance with the instructions in the 
Joint Motion for consideration of an extraschedular 
evaluation.


REMAND

A preliminary review of the record following its return from 
the Court discloses a need for further development prior to 
further appellate review by the Board.  Pursuant to a March 
2008 Joint Motion, the Court directed that the Board must 
address the issue of entitlement to an extraschedular rating 
in the context of the Veteran's increased rating claim for 
his right wrist disability.  The Joint Motion found that the 
Board's March 2006 decision failed to address the question of 
whether the Veteran was entitled to an extraschedular rating. 

The Joint Motion found that the record reflects that the 
Veteran claims he can not work or hold a job due to his right 
wrist disability and due to the medication he takes for his 
right wrist disability, and that the December 2004 VA 
examiner noted that the Veteran was unemployed since 1992 due 
to PTSD and other physical conditions. 

A determination of whether a claimant is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is a three-
step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
or the RO must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level 
and symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.  
If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).

Upon review of the record, the Board notes that the RO has 
not considered the extraschedular criteria in context of the 
Veteran's right wrist disability.  Therefore the Board will 
return the claim to the RO to determine the Veteran's 
entitlement to an increased evaluation under the provisions 
of 38 C.F.R. § 3.321(b) and the Court's guidance in the case 
of Thun v. Peake, 22 Vet. App. 111(2008).

In addition, the Board notes that the most recent VA 
examination was in December 2004.  The Board is of the 
opinion that the RO should review the medical evidence of 
record and determine whether there is sufficient medical 
evidence to decide this claim.  If there is not sufficient 
medical evidence to decide the claim, the Veteran should be 
afforded an additional VA examination.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should review the record 
and take any necessary action to ensure 
compliance with the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in connection with the 
Veteran's claim for an increased 
evaluation for his right wrist 
disability, including under the 
provisions of 38 C.F.R. § 3.321(b).

2.  The RO/AMC should review the medical 
evidence and determine whether there is 
sufficient medical evidence to decide the 
Veteran's claim for an increased rating 
for his right wrist disability, including 
under the provisions of 38 C.F.R. § 
3.321(b).  If the medical evidence is 
insufficient to decide the claim, the 
Veteran should be afforded an examination 
to determine the current severity of his 
right wrist disability. 

2.  The RO/AMC should consider the 
Veteran's claim for an increased 
evaluation under the provisions of 
38 C.F.R. § 3.321(b) and determine 
whether the Veteran's disability presents 
such an exceptional or unusual disability 
picture with such related factors as 
marked interference with employment or 
frequent periods of hospitalization as to 
render impractical the application of the 
regular schedular standards.  If so the 
Veteran's claim should be submitted to 
the Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service for consideration of an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b).

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




